The plaintiff has secured a judgment in the amount of $3,134.50 for the personal injuries which he sustained in a collision between tractor-trailer units driven by the respective parties. The defendant’s motion for a dismissal of the complaint and to set aside the verdict and for a new trial have been denied. Purely questions of fact were involved. The evidence is sufficient to support the verdict. The verdict was not excessive. Judgment *929and orders unanimously affirmed, with costs to respondent. Present — Hill, P. J., Hefliernan, Poster, Russell and Deyo, JJ.